Citation Nr: 9932019	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a pathological 
gambling disorder secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right inguinal 
hernia secondary to service-connected low back disability.

3.  Entitlement to an increased rating for lumbosacral 
strain, residual of mortar fragment wound, with pudendal 
neuralgia, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.

Previously, this matter was before the Board of Veterans' 
Appeals (Board) in September 1997.  At that time, the Board 
denied service connection for arthritis of the upper back and 
neck and remanded for further development the veteran's 
claims of service connection for pathological gambling, 
piriformis muscle syndrome, and inguinal hernia, as well as 
claims of entitlement to higher evaluations for service-
connected PTSD and lumbosacral strain, residual of a mortar 
fragment wound, with pudendal neuralgia.  By a May 1999 
decision, the RO continued its denial of service connection 
for a right inguinal hernia, granted service connection for 
piriformis muscle syndrome, granted higher evaluations for 
low back disability (20 percent) and PTSD (50 percent), and 
granted a claim for a total rating based on individual 
unemployability due to service-connected disability.  
Therefore, given this action, particularly the grant of 
service connection, the issues now on appeal are as they 
appear on the cover page of this decision.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In light of the decision below that the veteran did not 
perfect an appeal of a December 1988 denial of service 
connection for a gambling disorder, the Board construes 
arguments made by the veteran in a July 1991 VA Form 1-9 and 
thereafter as an application to reopen the previously denied 
claim.  This issue is returned to the RO for action on the 
claim to reopen.

(The issues of increased ratings for lumbosacral strain and 
PTSD will be addressed in the remand that follows this 
decision.)


FINDINGS OF FACT

1.  In December 1988, the RO denied service connection for a 
pathological gambling disorder.  Notice of the denial was 
sent to the veteran in February 1989.

2.  A notice of disagreement with the December 1988 denial 
was received from the veteran in May 1989.

3.  A statement of the case was mailed by the RO to the 
veteran in May 1990.

4.  Applications for a 30-day extension of time to perfect 
his appeal were received from the veteran in June 1990.

5.  The RO did not grant either of the veteran's applications 
for additional time.

6.  No Substantive Appeal as to the December 1988 decision 
was received until July 1991 when a VA Form 1-9 was filed 
with the RO.

7.  A right inguinal hernia has not been caused by or made 
worse by already service-connected disability.



CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing a 
December 1988 decision that denied service connection for a 
pathological gambling disorder.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1999).

2.  The veteran does not have a right inguinal hernia that 
was incurred in or aggravated by active military service; a 
right inguinal hernia was not caused or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Pathological Gambling Disorder

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal, was not granted an 
extension of time to file a Substantive Appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing a Substantive Appeal.  Specifically, the record 
shows that a NOD was timely filed in May 1989 and a SOC was 
issued in May 1990.  Thereafter, in June 1990, the veteran 
filed with the RO applications for a 30-day extension of time 
to file a Substantive Appeal.  However, the record on appeal 
does not show that any such application was granted by the 
RO.  In addition, a review of the record on appeal reveals 
that the veteran thereafter failed to file any statement with 
the RO that included allegations of error regarding his claim 
of service connection for a pathological gambling disorder 
that could act as a timely Substantive Appeal.  The Board 
recognizes that the veteran and his representative 
subsequently filed numerous statements with the RO that 
included allegations of error as to the December 1988 RO 
decision, such as the veteran's July 1991 VA Form 1-9; 
however, these presentations were submitted well after the 
time period for filing a Substantive Appeal had passed.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§§ 20.302(c), 20.305 (1999).

Consequently, the Board finds that, absent a timely filed 
Substantive Appeal, the veteran is statutorily barred from 
appealing the December 1988 decision that denied service 
connection for a pathological gambling disorder.  The Board 
does not have jurisdiction to consider an appeal from this 
rating decision.  38 C.F.R. § 20.200; Roy, supra.


Secondary Service Connection for a Right Inguinal Hernia

The veteran and his representative contend that the veteran's 
right inguinal hernia was brought about by his service-
connected low back disability.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  

The record on appeal discloses that the veteran first 
complained of right groin pain in April 1993.  See private 
treatment records from Roger Schenone, M.D., dated in April 
1993.  Thereafter, the record shows the veteran injured his 
right groin at work in June 1994, was diagnosed with a right 
inguinal hernia, and thereafter underwent two operations (the 
first, a hernia repair in June 1994, and the second, a re-
exploration of the right inguinal hernia repair site with 
neurolysis of the ilioinguinal nerve in September 1995).  
Moreover, following the June 1994 injury, the veteran 
continued to complain of and undergo treatment for chronic 
right groin pain as well as intermittent groin swelling.  The 
veteran had a number of nerve blocks.  However, it was noted 
that they provided only temporary relief from pain.  
Examination also disclosed point tenderness at the 
superficial inguinal ring.  The diagnosis was nerve 
entrapment syndrome in the right inguinal area.  See pre- and 
post-operative reports from St. Joseph's Hospital dated in 
June 1994; private treatment records and letters from Roger 
Schenone, M.D., dated from July 1992 to July 1998; private 
treatment records and letters from Albert K. Chen, M.D., 
dated from May 1991 to July 1998; and pre- and post-operative 
reports from Robert H. Huddle, Jr., M.D., dated in September 
1995.  

In a June 1994 report, Dr. Huddle noted that the veteran's 
". . . symptoms consisted of a bulge which occurs 
episodically in the right inguinal region following heavy 
lifting . . . [and that the veteran's condition was] . . . 
associated with lower abdominal cramps and back pain."  Dr. 
Chen, in a July 1998 letter, reported that, "[b]ecause of 
pain on his lower back, [the veteran] basically relies on his 
right leg and subsequently this has caused some trouble for 
his inguinal hernia on the right side."  In contrast, at a 
November 1998 post-remand peripheral nerve VA examination, 
the examiner specifically opined that "[c]omplaints in the 
right groin are related to surgery in that area . . . and are 
unrelated to his prior service-connected pudendal neuralgia 
and piriformis muscle syndrome."  

The Board finds that the greater weight of the evidence is 
against the claim of service connection.  Although Dr. Chen 
and Dr. Huddle have provided statements that seemingly allow 
for a conclusion that the right inguinal hernia was somehow 
associated with service-connected low back disability, Dr. 
Huddle's report clearly indicates that the statement 
associating the hernia with low back disability was merely a 
recitation of the veteran's own self-reported history.  This 
is significant because the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  The Board also finds that Dr. Chen's statement, 
because of its context, is the same, namely a reiteration of 
the veteran's own history.  The entire paragraph in which 
this nexus opinion occurs is a recitation of the veteran's 
medical history that, like Dr. Huddle's report, is a 
repetition of what the veteran told the physician.  Id.  
Unlike the later VA examiner's opinion, these statements have 
not been enhanced by a review of the record and the 
examiner's own independent medical judgment as to a possible 
relationship.  Consequently, the Board gives greater weight 
to the 1998 opinion which contradicts the veteran's 
assertions.  In short, the preponderance of the evidence is 
against the claim.

In reaching the above conclusion, the Board has not 
overlooked the numerous written statements provided by the 
veteran or his May 1995 personal hearing testimony.  
(Specifically, at his May 1995 personal hearing the veteran 
testified that, because of his service-connected lumbosacral 
strain, he favored the left side of his body and therefore 
put greater stress on his right side when lifting.  The 
aforementioned practice caused the right inguinal hernia).  
However, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, lay 
opinions as to medical etiology, a question integral to the 
underlying claim of secondary service connection, are not 
helpful.  See Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
Bostain v. West, 11 Vet. App. 124 (1998) (someone qualified 
by knowledge, training, expertise, skill, or education must 
provide evidence regarding medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Accordingly, the 
veteran's assertions regarding medical etiology do not 
constitute competent evidence.


ORDER

The appeal of service connection for a pathological gambling 
disorder is dismissed. 

Secondary service connection for right inguinal hernia is 
denied.


REMAND

Turning next to the veteran's claims for increased ratings 
for low back disability and PTSD, the Board notes that, while 
in remand status, the veteran filed with the RO a February 
1998 letter from his employer which shows that he had 
received Worker's Compensation Leave, and a September 1998 
decision from the Social Security Administration (SSA) which 
shows that he was entitled to disability compensation.  
However, the record is silent as to the actions taken by the 
RO, if any, to obtain records pertinent to either the 
Worker's Compensation Leave or SSA award.  Moreover, the 
record on appeal reveals that the RO, on at least two 
occasions, attempted to secure medical records on file with 
the veteran's former employer, the New York Department of 
Corrections.  However, no records where provided by the New 
York Department of Corrections, apparently because it was 
wrongly believed that the RO was seeking medical records of a 
former inmate and not a former employee.  Therefore, 
appellate consideration of the veteran's claims for increased 
ratings must be deferred pending further action to obtain 
such records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Moreover, as to the veteran's claim for an increased rating 
for low back disability, the Board notes that the case was 
previously remanded in part to afford the veteran a VA 
orthopedic examination that addressed the factors enumerated 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), as well as to 
obtain an opinion as to the extent to which the veteran 
experienced difficulties due to pudendal neuralgia or muscle 
damage not contemplated by the current evaluation.

The Court in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
provided direction in rating when the record reflects that 
the veteran has multiple problems arising from the same 
service-connected disability.  It said that, while evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, it was possible for a 
veteran to have "separate and distinct manifestations" from 
the same injury, permitting different disability ratings.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.

In DeLuca, the Court held that, in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional losses should be 
described by reference to additional range of motion loss 
beyond that clinically manifested, if feasible.  

In addition, the Court in Stegall v. West, 11 Vet. App. 268 
(1998), held that a remand was necessary due to the RO's 
failure to follow the directives contained in the Board's 
remand decision.  It was further held that, where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  While a review of the 
record on appeal shows that the veteran underwent a VA spine 
examination in October 1998, as well as a VA peripheral nerve 
examination in November 1998, it does not appear that the 
DeLuca-type analysis was undertaken to account for the 
veteran's oft-repeated complaints of pain and flare-ups.  Nor 
was an opinion provided as to whether the veteran experienced 
disabling manifestations beyond those contemplated by the 
rating criteria used to evaluate a lumbosacral strain.  
Accordingly, on remand, the veteran must be afforded another 
VA examination that addresses the factors set out in DeLuca, 
and provides an opinion as to the extent of symptomatology 
due to muscle damage or pudendal neuralgia beyond the 
symptoms contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).  Stegall, supra.

Moreover, the Board notes that the September 1997 remand 
noted that the veteran's service-connected low back 
disability included muscle damage due to shell fragment 
wounds and that the criteria for rating muscle injuries had 
changed without the veteran having been given notice of this 
change in law.  See RO decision entered in November 1973; 
September 1997 Remand citing 62 Fed.Reg. 30238 (June 3, 
1997).  Accordingly, the RO was directed to provide the 
veteran with both the old and new criteria for rating muscle 
injuries and to notify the veteran of how his service-
connected low back disability has been evaluated under each.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

However, a review of the record on appeal reveals that the RO 
neither provided the veteran with the rating criteria for 
rating muscle injuries nor did it take into account 
considerations identified in 38 C.F.R. §§ 4.45, 4.59 (1999), 
as well as the case of Esteban, supra, in evaluating the 
veteran's claim.  Accordingly, on remand, the RO must 
consider the foregoing in adjudicating the veteran's claim 
for an increased rating for his service-connected low back 
disability.  Stegall, supra.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the record on appeal, the 
RO should obtain and associate with the 
record copies of all medical records on 
file with the veteran's former employer--
the New York Department of Corrections.  
38 C.F.R. § 3.159 (1999).

2.  The RO should obtain SSA and Worker's 
Compensation records, as well as the 
medical records relied upon in addressing 
any such claims for benefits.

3.  Following completion of the above, 
the veteran should be afforded a VA 
examination.  The examiner should review 
the claims file, examine the veteran, and 
provide findings that take into account 
all functional impairments due to his 
service-connected lumbosacral strain, 
including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  The examiner 
should identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  An opinion as to the extent 
of disability due to any muscle/nerve 
damage caused by the service-connected 
fragment wound should also be provided, 
including the disabling manifestations of 
pudendal neuralgia.  Any limitation of 
motion in the low back should be 
described as slight, moderate, or severe.  
Functional losses due to such 
difficulties should be equated with 
additional loss in range of motion beyond 
that clinically demonstrated.  See 
DeLuca, supra.  If the veteran is 
examined at a point of maximum 
disability, this should be noted.  

4.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claim's folder, provide an 
opinion as to all symptoms attributable 
to PTSD only, and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
PTSD on the veteran's social and 
industrial adaptability.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  Additionally, a GAF score 
should be provided, and the examiner 
should explain its meaning in terms 
consistent with rating criteria.  All 
opinions provided should be reconciled 
with other opinions of record.

5.  The RO should then review the claims 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.73 (1999) and the precepts 
of DeLuca, supra, and Esteban, supra.  
Consideration should also include both 
the old and new criteria for rating 
muscle damage and psychiatric disability, 
with application of those more favorable 
to the claim.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received; however, the 
veteran is free to submit additional evidence and/or 
argument.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

